Citation Nr: 1630223	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.

(The matter of entitlement to additional vocational rehabilitation and employment (VR&E) benefits is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran had active service from July 1959 to July 1962.  He has been adjudicated permanently and totally disabled due to service-connected disability and pursues this appeal on behalf of his daughter, his helpless child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Muskogee Education Center.

In July 2016, the Veteran's representative filed a Motion to Advance on the Docket based on the Veteran's advanced age.  This motion is granted, and the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 2013 rating decision, the RO determined that the Veteran was permanently and totally disabled due to service-connected disability, effective in December 2011. 

2.  The appellant, who is the Veteran's daughter, was born in April 1978, and her 26th birthday was in October 2004.


CONCLUSION OF LAW

The appellant is not entitled to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3040, 21.3041 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2015).  In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  In this case, there is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

The Veteran was found to be permanently and totally disabled due to service-connected disability in a June 2013 rating decision, effective December 22, 2011.  The Veteran was notified of this decision in correspondence dated in July 2013. 

The Veteran applied for Chapter 35 DEA on behalf of his developmentally disabled daughter (a June 1996 rating decision established that she became permanently incapable of self-support prior to age 18 (helpless child)) in November 2013.  The claim was denied on the basis that the Veteran's daughter had passed her 26th birthday prior to the December 22, 2011 effective date of the Veteran's permanent and total disability rating. 

Ordinarily, a child's period of eligibility for educational assistance under Chapter 35 extends for the 8 years from the child's 18th to 26th birthdays.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).  However, where the effective date of the permanent and total disability rating occurs between the child's 18th and 26th birthdays, an extension of the eligibility period may be granted, up to a period of 8 years.  38 C.F.R. § 21.3041(a)(2).  Here, the Veteran's daughter turned 26 in April 2004, over seven years before the effective date of the Veteran's permanent and total disability rating.  Unfortunately, no person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran's being permanently and totally disabled by service-connected disability.  38 C.F.R. § 21.3040(c).

The Veteran argues that he is "acutely aware that [he] held off un-employability for over 50 years even though all the un-employability conditions existed."  However, as it stands now, the effective date of the permanent and total disability rating is December 2011, and the Veteran's daughter's entitlement is derived from the Veteran's permanent and total disability status.  He has not challenged the effective date of this permanent and total disability rating -and shown entitlement to- an effective date before his daughter's 26th birthday. 

It is also argued that, as the helpless child status is not specifically addressed in the DEA regulations, the benefit should be granted analogous to the Veteran's daughter's perpetual status as his dependent, incapable of self support.  It is argued that 38 C.F.R. § 21.3041(g) provides "partial precedent" for this argument because "it discusses problems with pursuing DEA entitlement 'due to conditions that VA determined were beyond the child's control.'" See April 11, 2014 statement from Veteran and July 11, 2016 Appellant's Brief.  The Board finds that the exceptions provided under 38 C.F.R. § 21.3041(g) are not applicable to the circumstances presented by the Veteran.  Extensions of ending dates are applicable where the beneficiary child is already in receipt of Chapter 35 educational assistance benefits and is pursuing his or her education, but has had to stop because of certain events beyond his or her control, such as if an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during his or her period of eligibility.  Extensions of ending dates do not apply in the present case because the Veteran was not granted eligibility for DEA benefits until after his daughter's 26th birthday.  The Veteran's daughter was never eligible for educational assistance, because she was already 26 years of age when the Veteran was found to be permanently and totally disabled.  Therefore, the Veteran's daughter was never an eligible child.

Finally, it is argued that "the failure of the regulation to specifically discuss the application of DEA in the case of a helpless child lends great leeway to the Board in its resolution of the appeal, and therefore, consistent with the VA's determination that the child is helpless and will enjoy dependent status into perpetuity, the Board should find that Chapter 35 entitlement is also warranted while the child is considered a dependent of the veteran, ending only upon the child losing the status of helplessness."  However, the law clearly precludes DEA in this case where the Veteran's daughter reached the age of 26 prior to the effective date of his permanent and total disability rating.  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, notwithstanding incomplete or even erroneous information provided by Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  

In conclusion, there is no legal basis upon which to grant entitlement to Chapter 35 dependent's educational assistance.  Accordingly, the Board must deny the appeal as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In cases such as this, where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.

ORDER

Entitlement to Chapter 35 dependent's educational assistance is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


